DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 02/21/2022.  Claims 1-18 are pending in this application and have been considered below.

3.	Not all the objections to the claims are corrected by the amendment.  Therefore, the objection is not withdrawn.  See below for detail.

4.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over GAAL et al. (US 20190182094) in view of Wilhelmsson et al. (US 20110002403) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: First, as reproduced above, paragraph [0089] of Wilhelmsson merely discloses that "the average [phase] rotation" may be removed. However, Wilhelmsson is entirely silent as to the average phase rotation is ever corresponding to the claimed physical resource block (PRB)- dependent phase rotation on a subcarrier. For example, paragraph [0088] of Wilhelmsson discloses the details of the average phase rotation: "The average phase rotation across the sub- carriers may be determined. For instance, this may be achieved by considering the phase of the 8 
Attorney Docket No. 3000-1774 (P076990US02)Serial No. 16/462,105pilot symbols transmitted in the first OFDM-symbol of a slot." That is, Wilhelmsson discloses that the average phase rotation is determined by "considering the phase of the pilot symbols transmitted in the first OFDM-symbol of a slot." But, Wilhelmsson fails to teach or suggest that the average phase rotation is ever related to a physical resource block (PRB)-dependent phase rotation on a subcarrier. 
Second, the Examiner fails to provide any clear, explicit articulation or rationale about how or why Gaal's equation in Figure 13 (allegedly corresponding to the "phase rotation") and Wilhelmsson's average phase rotation that may be removed (allegedly corresponding to "that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier") would have been combined. 

Examiner’s response: The examiner respectfully disagrees with applicant argument above.  
In the specification of instant application, page one, lines 14-15, the applicant discloses “The system bandwidth is 15defined by 12 sub-carriers and spans in total 180 kHz, or 1 Physical Resource Block (PRB).”  
Applicants are reminded that MPEP 2141.02 states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In paragraph 0050, Wilhelmsson teaches “the totally occupied bandwidth amounts to roughly 18 MHz. The sub-carriers are divided into resource blocks, each containing 12 sub-carriers. Moreover, each resource block consists of 7 OFDM-symbols. The sampling rate is 30.72 MHz and the FFT size is N=2048.”
In paragraph 0054, Wilhelmsson teaches “the FFT-window placement and the delay spread of the channel are estimated by considering how the phase is changing across the sub-carriers in one or more OFDM-symbols of an OFDM-signal. The frequency dependent phase rotation across the symbol bandwidth may be determined and compensated for. In some embodiments, the frequency dependent phase rotation is determined as an average value over one or more OFDM-symbols.  
In figure 7, Wilhelmsson shows that steps 710-720 “may determine an FFT-window placement and apply the FFT-window to an OFDM-signal” (see par 0113).  In paragraph 0114, Wilhelmsson teaches “An FFT is then applied to the samples of the OFDM-symbol in the FFT-window in step 740, and the signal output from the FFT calculation is used to determine a frequency dependent phase rotation in step 750 using methods as explained above. In step 760, the determined frequency dependent phase rotation is removed from the FFT-output signal. For example, the FFT-output signal may undergo a de-rotation process to remove the frequency dependent phase rotation.”  In paragraph 0089, Wilhelmsson teaches “Next, the average phase rotation may be compensated after the FFT. This may, for example, be accomplished by multiplying the FFT-output signal by a frequency dependent phase. Alternatively, the average rotation may be removed by shifting the first 50 samples in the FFT-window to the end of the window before performing the FFT. The compensation for the average phase rotation may be applied to a subsequent OFDM-symbol. Alternatively or additionally, the compensation for the average phase rotation may be applied to the current OFDM-symbol. For example, in the latter case, samples may be shifted in the current OFDM-symbol and the FFT be re-applied before continuing the processing of the current OFDM-symbol.”
In the last office action mailed on 11/23/2021, the examiner clearly stated that  Gaal discloses all of the subject matter as described above except for specifically teaching that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier. However, Wilhelmsson in the same field of endeavor teaches that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier (see figure 7, par 0089).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the phase compensation as taught by Wilhelmsson to modify the phase compensation of Gaal in order to remove the phase rotation of the transmission signal (par 0089) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
	Therefore, the combination of Gaal in view of Wilhelmsson does teach all of the subject matter of claim 1, including “that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier”.


Claim Objections
5.	Claims 2, 5-6, 11, 14-15 objected to because of the following informalities:
	In claims 2 and 11, please define and describe the variable “θ” in the claims.
Appropriate correction is required.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over GAAL et al. (US 20190182094) (hereinafter Gaal) in view of Wilhelmsson et al. (US 20110002403) (hereinafter Wilhelmsson).

    PNG
    media_image1.png
    736
    501
    media_image1.png
    Greyscale

	Regarding claims 1 and 10:
As shown in figures 1-20, Gall teaches a method performed by a network node (110 in figure 1) in a wireless communications system (see wireless communication system in figure 1), the method comprising: 
generating a time-continuous baseband signal (see sl (p,mu)(t) in the equation of par 0081) by applying a phase compensation (see equation in figures 13, 15, abstract, par 0103) (par 0043); 
converting the generated time-continuous baseband signal into a radio frequency signal (see FFT unit in figures 16 and 20, par 0043); and 
transmitting the radio frequency signal to a wireless device (120 in figure 4) over a radio interface (figures 4, 16, 20 show transmitting the radio frequency signal to a wireless device over a radio interface).
Gaal discloses all of the subject matter as described above except for specifically teaching that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier.
However, Wilhelmsson in the same field of endeavor teaches that removes a physical resource block (PRB)-dependent phase rotation on a subcarrier (see figure 7, par 0089).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the phase compensation as taught by Wilhelmsson to modify the phase compensation of Gaal in order to remove the phase rotation of the transmission signal (par 0089) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 




Regarding claims 2 and 11:
Gall further teaches the time-continuous baseband signal transmitted on an antenna port p in an Orthogonal Frequency Division Multiplexing (OFDM) symbol l in a downlink slot is defined as sl(p) (t); and    

    PNG
    media_image2.png
    114
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    761
    media_image3.png
    Greyscale

(See equation in figure 13 of Gaal).

Regarding claims 3 and 12:
Gall further teaches wherein the phase compensation is ɸk,l (see phase compensation in figure 15).  

Regarding claims 4 and 13:
Gaal discloses all of the subject matter as described above except for specifically teaching wherein the phase compensation has a periodicity of 7 OFDM symbols.
However, Wilhelmsson in the same field of endeavor teaches wherein the phase compensation has a periodicity of 7 OFDM symbols (par 0050).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the OFDM resource block as taught by Wilhelmsson to modify the OFDM resource block of Gaal in order to yield predictable results (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 5 and 14:
	Gaal further discloses 

    PNG
    media_image4.png
    93
    208
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    126
    504
    media_image5.png
    Greyscale
 
(See figures 12-18, Gaal par 0043, 0081).

Regarding claims 6 and 15:
	Gaal further discloses wherein: 

    PNG
    media_image6.png
    189
    589
    media_image6.png
    Greyscale
  
(See figures 12-18, Gaal par 0112-0116, 0121-0146).
Regarding claims 7 and 16:
	Gaal further discloses wherein the time- continuous baseband signal is for a Narrowband (15 kHz interpreted to be Narrowband. See par 0043) Internet-of-Things (NB-IoT) carrier (par 0041, 0073).  

Regarding claims 8 and 17:
	Gaal further discloses wherein the wireless communications system is NB-IoT (par 0041, 0073).  

Regarding claims 9 and 18:
	Gaal further discloses wherein the radio frequency signal is transmitted in unlicensed spectrum (par 0073).


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631